Citation Nr: 0722968	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  02-21 210	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to an increased evaluation in excess of 30 
percent for post traumatic arthritis of the left glenohumeral 
joint secondary to posterior left shoulder disability.

2. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative disc disease of the thoracic spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1974 to 
April 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Houston, Texas.  The veteran testified before 
the undersigned Veterans Law Judge in March 2007; a 
transcript of that hearing is associated with the claims 
folder.

The veteran was previously denied service connection for 
degenerative disc disease of the cervical spine in May 2003 
and January 2004 RO rating decisions.  In June 2004 the 
veteran submitted various medical evidence and literature 
indicating that such evidence was new and material evidence 
is support of his upper back claim.  The Board observes that 
it is unclear whether the "upper back" refers to his 
cervical spine or his thoracic spine.  However, the veteran 
clarified at his March 2007 Board hearing that he wished to 
reopen his previously denied claim pertaining to his cervical 
spine.  Thus, the Board REFERS the issue of whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for degenerative disc 
disease of the cervical spine to the RO.

An August 2001 VA orthopedic record notes that the veteran 
reports not working since September 2000 due to his left-
sided physical problems, including his service-connected left 
shoulder disability.  In light of such evidence, the Board 
concludes that there exists a claim for entitlement to a 
total rating based on individual unemployability (TDIU).  
Since this issue has not been adjudicated, it is REFERRED to 
the RO for consideration.

The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for degenerative disc disease of the thoracic 
spine is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

In testimony received at a March 2007 Board hearing, prior to 
the promulgation of a decision in the appeal, the veteran 
withdrew his appeal of the issue of entitlement to an 
increased evaluation in excess of 30 percent for post 
traumatic arthritis of the left glenohumeral joint secondary 
to posterior left shoulder disability.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been 
met with respect to the issue of entitlement to an increased 
evaluation in excess of 30 percent for post traumatic 
arthritis of the left glenohumeral joint secondary to 
posterior left shoulder disability.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision or on the record at a hearing.  38 C.F.R. § 20.202 
(2006).  Withdrawal may be made by the appellant or by his 
authorized representative.  38 C.F.R. § 20.204 (2006).  In 
March 2007, the veteran testified that he was withdrawing his 
appeal regarding the issue of entitlement to an increased 
evaluation in excess of 30 percent for post traumatic 
arthritis of the left glenohumeral joint secondary to 
posterior left shoulder disability.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration with respect to this issue.  Accordingly, the 
Board does not have jurisdiction to review such claim and it 
is dismissed.


ORDER

The issue of entitlement to an increased evaluation in excess 
of 30 percent for post traumatic arthritis of the left 
glenohumeral joint secondary to posterior left shoulder 
disability is dismissed.


REMAND

The Board has carefully reviewed the evidence of record and 
regrets that further development, with ensuing delay, is 
necessary for the reasons discussed below.  The evidence 
presently of record is not adequate to render a determination 
regarding the following claim on appeal.

The veteran was previously denied service connection for 
degenerative disc disease of the thoracic spine in May 2003 
and November 2004 rating decisions.  Such decisions indicate 
that the veteran had not presented competent evidence that 
degenerative disc disease of the thoracic spine manifested 
during service, was otherwise related to service, or was 
related to any of his service-connected disabilities, 
including his left shoulder disability.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  See also 38 C.F.R. § 3.156.

Following the November 2004 RO denial the veteran submitted 
additional evidence pertaining to his degenerative disc 
disease of the thoracic spine.  The RO then proceeded to 
readjudicate the veteran's claim on its merits in an October 
2005 RO rating decision.  The veteran timely appealed that 
decision, and in a January 2006 statement of the case the RO 
indicated that the veteran had not submitted new and material 
evidence; thus, his claim remained denied.  Subsequent 
supplemental statements of the case make reference to new and 
material evidence, however, they continue to deny the 
veteran's claim on its merits.

Although the RO appears to have reopened the veteran's 
previously disallowed claim, the Board is not bound by such 
decision.  The preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claims on the merits.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  That being said, the Board 
concludes that a remand is necessary to provide appropriate 
VCAA notice regarding the veteran's request to reopen his 
claim.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a service-
connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In other words, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought.

A letter was sent to the veteran in August 2005 that notified 
him of the types of evidence VA would assist him in obtaining 
as well as his own responsibilities with regard to 
identifying relevant evidence as well as the need to submit 
any pertinent evidence in his possession.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  Such letter also provided information 
regarding the evidence and information necessary to establish 
entitlement to the underlying claim of service connection on 
a direct basis.  However, no notice was provided to the 
veteran regarding what constitutes new and material evidence, 
what evidence and information is necessary is reopen his 
claim, and what evidence and information is necessary to 
establish service connection on a secondary basis.

In light of the above, the Board finds that this issue must 
be remanded to the RO for proper notice in accordance with 
the VCAA and Kent.

Accordingly, the case is REMANDED for the following action:

1. Provide the veteran with notice 
regarding what constitutes new and 
material evidence, what evidence and 
information is necessary to warrant 
service connection on a secondary basis, 
and what evidence and information is 
necessary to reopen his claim of service 
connection for degenerative disc disease 
of the thoracic spine.  See 38 C.F.R. 
§ 3.156; Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Specifically, he should be 
informed that he must present new evidence 
that demonstrates that his degenerative 
disc disease of the thoracic spine was 
either incurred during service, is 
otherwise related to service, or is 
causally related to a service-connected 
disability, as that was the basis for the 
prior denial.

2. Following completion of the above, and 
any other necessary development, 
readjudicate the veteran's request to 
reopen his claim for service connection 
for degenerative disc disease of the 
thoracic spine.  If the benefits requested 
on appeal are not granted to the veteran's 
satisfaction, issue a supplemental 
statement of the case.  The supplemental 
statement of the case must contain a 
summary of all applicable law and 
regulations pertaining to the issues 
currently on appeal, including secondary 
service connection and a discussion of how 
such laws and regulations affect the 
determination.  See 38 C.F.R. §  3.310 
(2006).  Thereafter, the case should be 
returned to the Board for final appellate 
review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


